Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited prior art discloses each and every limitation as recited in claims 21-40. Minn et al (US 2018/0013536) discloses a communication system shown in figure 1. Paragraph 0046 discloses asymmetric traffic in the DL and UL uses time division duplexing (TDD) and introduces resource adaptation between the UL and DL by means of adjusting UL duration and DL duration. However, the reference does not disclose the details recited in the claims. Oliver et al (US 2005/0259629) discloses adapting uplink subframe ratio in time division duplexing frames. Paragraph 0018 discloses the communication system monitors the amount of information that is to be conveyed and will alter the duration of the UL or DL to accommodate the amount of information. Oliver discloses transmitted information is often greater in one of the directions and it would be advantageous to dynamically adjust the durations (or ratio) of the downlink and uplink subframes to maximize utilization of the physical frame. Oliver does not disclose all of the limitations recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008.  The examiner can normally be reached on 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        4/14/2021